Citation Nr: 1638260	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for high frequency hearing loss prior to March 15, 2016, and a rating in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Carl Williams, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1981 to September 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in November 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

The Veteran was afforded a VA examination in March 2016 to determine the current severity of his high frequency hearing loss and to reconcile or address the discrepancy between the results of the June 2012, May 2013, March 2014, and July 2015 audiological evaluations.  The examiner indicated that she did not have access to the June 2012 and March 2014 examination reports.  The examiner instead speculated in a general way about what could cause differences in evaluation results.  The June 2012 and March 2014 examination reports are available in Virtual VA.  Because the examiner did not review the examination reports the Board instructed her to attempt to reconcile, on remand, the AOJ should afford the Veteran a new review of medical records, and an examination if otherwise indicated.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  

2.  The Veteran should be afforded an additional specialist VA review (by the most recent examiner, or a similarly situated examiner) of his medical records, to include an additional examination if indicated, to determine the severity of his high frequency hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should specifically review the results of the June 2012, May 2013, March 2014, July 2015, and March 2016 audiological evaluations.  The examiner is advised that the June 2012 and March 2014 VA audiological evaluations are only in Virtual VA, the May 2013 and July 2015 private evaluations are only in VBMS, and the March 2016 VA evaluation is in both systems.  

Afterward, the examiner should explain whether any of the testing (VA or private) may not reflect the true level of the Veteran's hearing loss, and if so, why.  To the extent possible, the examiner should reconcile (or address the discrepancy between) the results of VA and private evaluations of record.  Specifically, the differences in testing techniques or the appropriate protocols for VA testing should be set out to explain why or how such speech discrimination test score results might occur.  If it appears that some results are not adequate for VA rating purposes, that should be set out in detail.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.    

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




